CHIEF JUSTICE SAYLOR,
concurring and dissenting
I took a different view of this case in connection with the Court’s previous review. I expressed the belief that those with standing to challenge Act 13’s validity should have been required to adduce evidence supporting their contentions, to be tested through the adversarial process, before any of the law should be stricken. See Robinson Twp. v. Commonwealth, 623 Pa. 564, 741-50, 83 A.3d 901, 1009-14 (2013) (Saylor, J., dissenting); accord Joshua P. Fershee, Facts, Fiction, and Perception in Hydraulic Fracturing: Illuminating Act 13 and Robinson Township v. Commonwealth of Pennsylvania, 116 W. Va. L. Rev. 819, 826 (2014) (focusing on “how assumed facts were used to justify the plurality opinion” in the 2013 Robinson Toimship opinion). I also did not support the conferral of standing upon municipalities—which are otherwise creatures of the Legislature—to invoke the rights of “the people,” under Article I, Section 27 of the Pennsylvania Constitution, Pa. Const., art. I, § 27, and thereby to challenge a presumptively valid legislative enactment. To the extent that the majority credits plurality aspects of the previous Robinson Township decision related to such matters, see, e.g., Majority Opinion, at 559 n. 35, I am unable to join the opinion.
With respect to the severability of Sections 3305 to 3309, I agree with the position advanced by the Public Utility Commission and credited by Judge Brobson in his dissenting opinion on the Commonwealth Court. See Robinson Twp. v. Commonwealth, 96 A.3d 1104, 1123-24 (Pa.Cmwlth.2014) (Brobson, J., dissenting); cf. id. at 1126 (McCullough, J., concurring and dissenting). Applying the presumption in favor of severability and the “jurisprudential restraint” required of reviewing courts, Stilp v. Commonwealth, 588 Pa. 539, 627, 905 A.2d 918, 971 (2006), it is my position that the statutory framework and conditions for local government to be eligible to receive impact fees should be left intact, to the degree that they were not found to be unconstitutional and enjoined by the 2013 Robinson Township decision. In this regard, I respectfully differ with the majority’s depiction of the role ascribed by the *590General Assembly- to the Public Utility Commission and/or the Commonwealth Court as that of a “statewide zoning hearing board,” Majority Opinion, at 565-66. See Brief for the PUC at 16 (explaining that Act 13 “leaves, the procedures of the MPC intact; it-merely adds an additional procedure that is necessary because the MPC does not specifically address the impact fees unique to Act 13”).
' I also would not invalidate, on the basis that it comprises special legislation, 'the provision of Act 13 requiring the Department of Environmental Protection to notify public drinking water facilities of spills. See 58 Pa.C.S. § 3218.1. From my point of view, the protection of public water sources is a legitimate and important state purpose fully justifying the enhanced notice requirement fashioned by the Legislature. See generally Appolo Fuels, Inc. v. U.S., 381 F.3d 1338, 1350-51 (Fed.Cir.2004) (identifying protection of a public water supply as important government action designed to protect the health and safety of communities). Furthermore, I do not view the prohibition against special legislation as requiring, the General Assembly to expand the scope of an administrative agency’s regulatory purview before the agency can be directed to accomplish a publicly-oriented task relative to public water sources. Moreover,-as the Department cliscusses at length, there are other statutory .protections serving the interests of those maintaining private water sources. See, e.g., Brief for DEP at 32 (explaining that the claim that Section 3218.1 “relieves ... industry from having to address its true impact on rural communities misleadingly omits any reference to the laws and policies that form the basis of DEP’s comprehensive spill, prevention .and response program”).
In all other respects, I concur in the result attained under the majority opinion.